Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's After Final submission has been entered.

Response to Arguments
Applicant's arguments filed 8 April 2022 have been fully considered but they are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3-4,6,8,11-15,21-23,25-26 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovacevic et al. (US 7045738 B1, hereinafter “Kovacevic”) in view Gillespie et al. (US 20170057013 A1, hereinafter “Gillespie”). 

Regarding claims 1, 11, and 26 Kovacevic teaches a method of additively manufacturing an object (col. 6 ll. 47-54 teaches creating a "functionally gradient part" ("FGP") having varied chemical and/or mechanical properties at differing portions of part 102), the method comprising:
measuring a first mass (col. 7 l. 63 to col. 8 l. 2; col. 8 ll. 54-59 teaches that a scale may be used to directly measure a mass feeding rate of powder from the hoppers) for each one of a plurality of powder constituents (see Fig. 2 showing a plurality of hopper constituents in the hoppers) to produce a first powder mixture comprising a first compositional ratio (col. 6 ll. 47-54 teaches creating a "functionally gradient part" ("FGP") having varied chemical and/or mechanical properties at differing portions of part 102; necessarily this requires multiple compositional ratios) from the plurality of powder constituents; 
depositing (col. 9 ll. 38-47 teaches that the powders are deposited via a powder nozzle 51) the first powder mixture (col. 9 ll. 38-47 teaches a mixing manifold for mixing the powders) to form a first section (col. 6 ll. 47-54 teaches creating a "functionally gradient part" ("FGP") having varied chemical and/or mechanical properties at differing portions of part 102; necessarily this requires multiple compositional ratios in multiple sections); 
measuring a first mass flow rate (col. 8 ll. 3-59 teaches that an optical electronic system 200 may be used to detect the densities of powders flowing through and the optical electronic system 200 may be used to determine the mass feeding rate of the powder based on both (i) the volumetric feeding rate of the powder and (ii) known or predetermined properties of the powder; see col. 7 ll. 23-48 and Fig. 5) for the first powder mixture to verify (see col. 7 ll. 23-48 and Fig. 5; col. 8 ll. 3-59) the first compositional ratio before (col. 8 ll. 3-59 states that the flow rate is measured before it is deposited) depositing the first powder mixture to form the first section; 
measuring a second mass (col. 7 l. 63 to col. 8 l. 2; col. 8 ll. 54-59 teaches that a scale may be used to directly measure a mass feeding rate of powder from the hoppers; multiple masses would be measured for each iteration in the FGP) for each one of a plurality of powder constituents to produce a second powder mixture (col. 9 ll. 38-47 teaches a mixing manifold for mixing the powders) comprising a second compositional ratio (col. 6 ll. 47-54 teaches creating a "functionally gradient part" ("FGP") having varied chemical and/or mechanical properties at differing portions of part 102; necessarily this requires multiple compositional ratios) from the plurality of powder constituents; 
depositing (col. 9 ll. 38-47 teaches that the powders are deposited via a powder nozzle 51) the second powder mixture to form a second section; 
measuring a second mass flow rate (see col. 7 ll. 23-48 and Fig. 5; col. 8 ll. 3-59) for the second powder mixture to verify the second compositional ratio before depositing the second powder mixture to form the second section of the powder layer; and
wherein: the second mass of at least one of the plurality of powder constituents is different (col. 6 ll. 55-67 teaches that each of the multiple powder feeders have differing materials; necessarily differing materials result in differing masses) than the first mass of at least the one of the plurality of powder constituents; and the first compositional ratio of the first powder mixture and the second compositional ratio of the second powder mixture are different (an FGP necessarily requires a differing mass as different sections of the part have different materials, which results in a differing mass via a different compositional ratio). 
Kovacevic fails to explicitly teach depositing a powder mixture to form a first and second section of the same powder layer, joining at least a portion of the first section and the second section of the powder layer to form the object layer of the object, and the first and second section are directly adjacent to each other. 
In the same field of endeavor Gillespie teaches that a single layer may have multiple different components deposited in multiple adjacent sections of the layer (see Figs. 4-11). Gillespie also teaches that the deposited material may be mixtures (0027) and that the sections will be joined via a laser (0047). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Gillespie and Kovacevic. Kovacevic teaches the creation of a functionally gradient part (col. 6 ll. 47-54) and that its system is superior to the prior art in that its powder may be precisely delivered to certain spots/sections (see col. 1 and 2; col. 4 ll. 34-52 teaches that its system may build finer geometrical features, multiple material compositions, better control the material properties, and the possibility to deposit metal powder in any direction). A person having ordinary skill in the art before the effective filing date would have found Gillespie obvious in view of Kovacevic as both teach the deposition of powders to precise locations in order to create a part with a desired gradient. 

Regarding claim 3, Kovacevic teaches modifying a compositional ratio of the powder while (col. 7 ll. 23-47 teaches continuously feeding powders and finding the mass/volume feed rate) depositing the powder. 
Kovacevic fails to teach wherein each one of the plurality of sections of the powder layer comprises the powder having a different one of a plurality of compositional ratios. 
In the same field of endeavor Gillespie teaches that a single layer may have multiple different components deposited in multiple adjacent sections of the layer (see Figs. 4-11) and that the deposited material may be mixtures of powders (0027; 0054). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Gillespie and Kovacevic. Kovacevic teaches the creation of a functionally gradient part (col. 6 ll. 47-54) and that its system is superior to the prior art in that its powder may be precisely delivered to certain spots/sections (see col. 1 and 2; col. 4 ll. 34-52 teaches that its system may build finer geometrical features, multiple material compositions, better control the material properties, and the possibility to deposit metal powder in any direction). A person having ordinary skill in the art before the effective filing date would have found Gillespie obvious in view of Kovacevic as both teach the deposition of powders to precise locations in order to create a part with a desired gradient. 

Regarding claim 4 Kovacevic teaches the creation of a FGP (col. 6 ll. 47-54), in addition to the combination of limitations rejected in claim 1. 

Regarding claim 6 and 25, in addition to the combination of limitations rejected in claim 1 Kovacevic teaches the creation of a functionally gradient part (col. 6 ll. 47-54). A gradient is a graded difference in a direction or a change in a variable per unit, thus a transition is inherently disclosed in Kovacevic.
Kovacevic fails to teach wherein each one of the plurality of sections of the powder layer comprises the powder having a different one of a plurality of compositional ratios. 
In the same field of endeavor Gillespie teaches that a single layer may have multiple different components deposited in multiple adjacent sections of the layer (see Figs. 4-11) and that the deposited material may be mixtures of powders (0027; 0054). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Gillespie and Kovacevic. Kovacevic teaches the creation of a functionally gradient part (col. 6 ll. 47-54) and that its system is superior to the prior art in that its powder may be precisely delivered to certain spots/sections (see col. 1 and 2; col. 4 ll. 34-52 teaches that its system may build finer geometrical features, multiple material compositions, better control the material properties, and the possibility to deposit metal powder in any direction). A person having ordinary skill in the art before the effective filing date would have found Gillespie obvious in view of Kovacevic as both teach the deposition of powders to precise locations in order to create a part with a desired gradient. 

Regarding claim 8 Kovacevic teaches the creation of a compositional ratio (col. 7 ll. 5-22). 

Regarding claims 12, 13, 31, and 32 Kovacevic fails to teach wherein the plurality of sections of the powder layer is formed concurrently or successively. 
In the same field of endeavor Gillespie teaches that portions of a layer may be deposited concurrently (see for example line 3 in Fig. 6) or successively (see for example line 4 is deposited after line 3 in Fig. 6). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Gillespie and Kovacevic. Kovacevic teaches the creation of a functionally gradient part (col. 6 ll. 47-54) and that its system is superior to the prior art in that its powder may be precisely delivered to certain spots/sections (see col. 1 and 2; col. 4 ll. 34-52 teaches that its system may build finer geometrical features, multiple material compositions, better control the material properties, and the possibility to deposit metal powder in any direction). A person having ordinary skill in the art before the effective filing date would have found Gillespie obvious in view of Kovacevic as both teach the deposition of powders to precise locations in order to create a part with a desired gradient. 

Regarding claims 14 and 15 Kovacevic fails to teach a total mass of each one of the plurality of powder mixtures is equal to a predetermined mass of each one of the plurality of powder mixtures that is required to from an entirety or a portion of a corresponding one of the plurality of sections. 
In the same field of endeavor Gillespie teaches that sections of a layer (such as line 3 in Fig. 6) are exactly deposited with a predetermined mass/volume as well as sections of layer (such as the pixels in line 3 of Fig. 6) are deposited with a predetermined mass/volume (0027). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Gillespie and Kovacevic. Kovacevic teaches the creation of a functionally gradient part (col. 6 ll. 47-54) and that its system is superior to the prior art in that its powder may be precisely delivered to certain spots/sections (see col. 1 and 2; col. 4 ll. 34-52 teaches that its system may build finer geometrical features, multiple material compositions, better control the material properties, and the possibility to deposit metal powder in any direction). A person having ordinary skill in the art before the effective filing date would have found Gillespie obvious in view of Kovacevic as both teach the deposition of powders to precise locations in order to create a part with a desired gradient. 

Regarding claims 21-23 Kovacevic teaches the use of a mass sensor or a scale (col. 7 l. 63 to col. 8 l. 2) may also measure the mass of material dispensed in addition to measuring the flow rate (col. 7 ll. 23-48; Kovacevic refers to a “a mass and/or a volumetric feeding rate of the powder”). The scale may be associated with each powder hopper and measures the mass before the powder is deposited (col. 8 ll. 54-59). Kovacevic also teaches the optical electrical system determines the mass feeding rate before the powder is deposited (col. 8 ll. 19-31). 

Regarding claims 28 and 29 in addition to the combination of limitations rejected in claim 1 Kovacevic teaches the creation of a functionally gradient part (col. 6 ll. 47-54). A gradient is a graded difference in a direction or a change in a variable per unit, thus a transition of composition is inherently disclosed in Kovacevic.
Kovacevic fails to teach wherein each one of the plurality of sections of the powder layer comprises the powder having a different one of a plurality of compositional ratios. 
In the same field of endeavor Gillespie teaches that a single layer may have multiple different components deposited in multiple adjacent sections of the layer (see Figs. 4-11) and that the deposited material may be mixtures of powders (0027; 0054). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Gillespie and Kovacevic. Kovacevic teaches the creation of a functionally gradient part (col. 6 ll. 47-54) and that its system is superior to the prior art in that its powder may be precisely delivered to certain spots/sections (see col. 1 and 2; col. 4 ll. 34-52 teaches that its system may build finer geometrical features, multiple material compositions, better control the material properties, and the possibility to deposit metal powder in any direction). A person having ordinary skill in the art before the effective filing date would have found Gillespie obvious in view of Kovacevic as both teach the deposition of powders to precise locations in order to create a part with a desired gradient. 

	Regarding claim 30 Kovacevic fails to explicitly teach the third compositional ratio of the powder forming the third section of the powder layer is the same as the first compositional ratio of the powder forming the first section of the powder layer. 
In the same field of endeavor Gillespie teaches that a single layer may have the same powder or powder mixture distributed in different pixels of the same layer (see Figs. 4-11) and that the deposited material may be mixtures of powders (0027; 0054). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Gillespie and Kovacevic. Kovacevic teaches the creation of a functionally gradient part (col. 6 ll. 47-54) and that its system is superior to the prior art in that its powder may be precisely delivered to certain spots/sections (see col. 1 and 2; col. 4 ll. 34-52 teaches that its system may build finer geometrical features, multiple material compositions, better control the material properties, and the possibility to deposit metal powder in any direction). A person having ordinary skill in the art before the effective filing date would have found Gillespie obvious in view of Kovacevic as both teach the deposition of powders to precise locations in order to create a part with a desired gradient. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742